Citation Nr: 0201219	
Decision Date: 02/06/02    Archive Date: 02/11/02

DOCKET NO.  00-14 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the veteran's child P.R.K. II (hereinafter "PRK") 
is entitled to apportionment of his VA compensation benefits.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel 





INTRODUCTION

The veteran had active naval service from September 1973 to 
April 1976.  This matter comes to the Board of Veterans' 
Appeals (Board) from a February 2000 determination of the 
Department of Veterans Affairs (VA) Manila Regional Office 
(RO), which granted apportionment in the amount of $55.00 per 
month for the veteran's child, PRK.  

The veteran has indicated his misgivings and lack of 
confidence concerning his former wife's ability to properly 
administer PRK's $55.00 monthly apportionment.  As a 
consequence, the RO should address the matter of whether an 
alternative payee or fiduciary should be appointed in this 
matter.  

The veteran also seeks reimbursement for the costs he claims 
he incurred in raising his son from birth until September 
1996.  As this issue has not as yet been addressed, the Board 
refers it back to the RO for initial adjudication.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995).  


FINDING OF FACT

The veteran's March 2000 submission, characterized as a 
notice of disagreement by the RO, indicates that he did not 
wish to contest the matter of apportionment; thus, he did not 
initiate an appeal with respect to the apportionment 
concerned.


CONCLUSION OF LAW

As the veteran did not initiate an appeal with respect to the 
issue of apportionment, there remains no justiciable case or 
controversy in this regard before the Board at this time.  38 
U.S.C.A. §§ 7104, 7105(a) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 19.4, 20.101, 20.200, 20.201 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is a U.S. citizen, who lives in the Philippines.  
He has been married to at least four women and has fathered 
at least seven children.  The subject of this case is his 
minor son, PRK.

In October 1999, L.N. (hereinafter "LN"), the veteran's 
former wife and mother of PRK submitted a claim for 
apportionment of the veteran's VA compensation benefits for 
PRK.  LN resides in Germany with her husband.  

A review of the claims file indicates that the veteran, who 
receives over $1,000 per month in VA disability compensation 
benefits, does not pay child support or otherwise provide for 
PRK.  Indeed, the Board observes that the veteran is seeking 
reimbursement from VA based on his claim of sole custody of 
PRK from birth until September 1996.  In December 1999, he 
stated that "[f]air is fair, I paid 103 months out of my own 
pocket for [PRK].  I never made a claim to the DVA.  Why not 
give me the benefit of 103 months."

By February 2000 decision, the RO determined that PRK was 
entitled to a monthly apportionment of $55 payable out of the 
veteran's monthly VA compensation benefits from January 1, 
1999.  Furthermore, the RO determined that such apportionment 
would not cause undue hardship to the veteran, as he would 
still have a substantial amount available for his daily 
sustenance after the apportionment.  The RO notified the 
veteran of its decision by letter dated later that month.  

In March 2000, the veteran submitted a letter indicating that 
he was contesting only the administration of the apportioned 
funds.  In his words, "the Filipino national selected to 
administer this award is unacceptable."  He offered several 
alternatives such as holding the money in trust for PRK at a 
U.S. institution to be accessible to PRK on or after his 18th 
birthday or postponing a decision on LN's claim until PRK's 
18th birthday.  He stated that if "this particular Filipino 
national" were given access to the apportionment award, PRK 
would see nothing of it.  The RO erroneously considered this 
statement a notice of disagreement and issued a statement of 
the case.  Thereafter, the veteran filed a blank VA Form 9 in 
June 2000.  

Appellate review of an RO decision is initiated by a timely 
filed notice of disagreement and completed by a timely filed 
substantive appeal after a statement of the case is 
furnished.  38 U.S.C.A. § 7105(a) (West 199); 38 C.F.R. § 
20.200 (2001).  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (2000). A notice of disagreement is a written 
communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  38 C.F.R. § 
20.201 (2001).  A substantive appeal consists of a properly 
completed VA Form 9 "Appeal to the Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  38 C.F.R. § 20.202 (2001).  A substantive 
appeal must be filed within 60 days of the date that the 
agency of original jurisdiction mails the statement of the 
case to the appellant, or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  38 C.F.R. § 20.302(b) (2001).  

The first step in the VA appellate procedure is the filing of 
a timely notice of disagreement.  38 U.S.C.A. § 7105(a); 
38 C.F.R. §§ 20.200, 20.201.  The veteran did not file a 
notice of disagreement in this case.  His March 2000 written 
submission, which the RO construed as a notice of 
disagreement, merely expressed concern about the manner in 
which his son's $55 monthly apportionment would be disbursed.  
Because he did not express disagreement with the RO's 
underlying decision regarding the matter of the actual 
apportionment allowed, he did not initiate an appeal with 
respect to that issue.  As he did not initiate an appeal, 
there is no need to determine whether he filed a timely 
substantive appeal.  Id.; 38 C.F.R. § 20.202.  

A review of the foregoing indicates that there is no 
allegation of error of fact or law.  Further action by the 
Board is therefore inappropriate since a "controversy" or 
"justiciable issue" on this point no longer exists.  38 
U.S.C.A. § 7105(d).  Consequently, the appeal of the issue of 
apportionment is dismissed.  

The Board reminds the veteran that VA disability benefits are 
meant to provide reasonable and adequate compensation for 
disabled veterans and their families.  See Rose v. Rose, 481 
U.S. 619, 630 (1987).  Congress clearly intended a veterans' 
disability benefits to be used, in part, for the support of a 
veterans' dependents.  Id. at 631.  Thus, the veteran's 
proposals that would require his son to wait until his 18th 
birthday to receive his apportionment benefits would defy the 
intent of Congress to provide for the needs of this disabled 
veteran's dependent child.  At 18, presumably, this child 
will no longer be a dependent and will not require the 
veteran's support.  


ORDER

As no appeal was initiated concerning the apportionment of 
certain VA benefits to the veteran's child, PRK, the evidence 
supports a dismissal of this case.



		
	J.F. Gough
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

